Exhibit 10.6

 

[g141741koimage002.gif]

 

NEENAH PAPER

SUPPLEMENTAL RETIREMENT
CONTRIBUTION PLAN

 

--------------------------------------------------------------------------------


 

NEENAH PAPER SUPPLEMENTAL RETIREMENT

CONTRIBUTION PLAN

 

TABLE OF CONTENTS

 

ARTICLE I

INTRODUCTION

 

1.1

Establishment of the Plan

 

1.2

Background

 

1.3

Purpose

 

1.4

Type of Plan

 

1.5

Effective Date

 

 

 

 

ARTICLE II

DEFINITIONS

 

2.1

Account

 

2.2

Affiliate

 

2.3

Beneficiary

 

2.4

Board

 

2.5

Change of Control

 

2.6

Code

 

2.7

Company

 

2.8

Distribution Date

 

2.9

Earnings

 

2.10

Effective Date

 

2.11

Employee

 

2.12

Employer

 

2.13

ERISA

 

2.14

Excess Contribution

 

2.15

Excess Benefit

 

2.16

Investment Funds

 

2.17

Participant

 

2.18

Participating Employer

 

2.19

Plan

 

2.20

Plan Administrative Committee

 

2.21

RCP

 

2.22

RCP Contribution

 

2.23

Retirement Date

 

2.24

Spouse

 

2.25

Supplemental Benefit

 

2.26

Supplemental Contribution

 

2.27

Termination of Employment

 

2.28

Year of Service

 

 

 

 

ARTICLE III

ELIGIBILITY

 

3.1

Eligibility for Excess Benefit

 

 

i

--------------------------------------------------------------------------------


 

3.2

Eligibility for Supplemental Benefit

 

 

 

 

ARTICLE IV

CONTRIBUTIONS, INVESTMENT AND VESTING

 

4.1

Establishment of Accounts

 

4.2

Company Contributions

 

4.3

Investment Elections

 

4.4

Investment Changes

 

4.5

Account Credit

 

4.6

Valuation of Accounts

 

4.7

Vesting

 

 

 

 

ARTICLE V

DISTRIBUTIONS

 

5.1

Eligibility to Receive a Distribution

 

5.2

Form of Benefit Payment

 

5.3

Limitations on the Annual Amount Paid to a Participant

 

5.4

Tax Withholding

 

5.5

Commencement of Payments

 

5.6

Recipients of Payments; Designation of Beneficiary

 

 

 

 

ARTICLE VI

PLAN ADMINISTRATIVE COMMITTEE

 

6.1

Plan Administrative Committee

 

6.2

Committee Membership

 

6.3

Powers

 

6.4

Organization and Procedures

 

6.5

Rules and Decisions

 

6.6

Authorization of Payments

 

6.7

Books and Records

 

6.8

Perpetuation of the Plan Administrative Committee

 

6.9

Claims Procedure

 

6.10

Allocation or Reallocation of Responsibilities

 

6.11

Service of Process

 

 

 

 

ARTICLE VII

Miscellaneous

 

7.1

Funding

 

7.2

Amendment and Termination

 

7.3

Termination of RCP

 

7.4

Effect of Plan

 

7.5

Offset

 

7.6

Amounts Payable

 

7.7

Rights and Obligations

 

7.8

Notice

 

7.9

Governing Law

 

 

ii

--------------------------------------------------------------------------------


 

7.10

Assignment of Rights

 

7.11

Liability

 

7.12

Coordination with RCP

 

7.13

Plan Sponsor

 

 

iii

--------------------------------------------------------------------------------


 

NEENAH PAPER

SUPPLEMENTAL RETIREMENT CONTRIBUTION PLAN

 

ARTICLE I

INTRODUCTION

 

1.1           Establishment of the Plan.  Neenah Paper, Inc. (the “Company”)
hereby establishes a supplemental retirement benefit plan for certain Employees,
to be known as the Neenah Paper Supplemental Retirement Contribution Plan (the
“Plan”), as set forth in this document.

 

1.2           Background.  Effective as of November 30, 2004 (the “Distribution
Date”), a spinoff of the Company, then a subsidiary of Kimberly-Clark
Corporation, was effectuated by the distribution of Company shares to
Kimberly-Clark Corporation’s shareholders.  In connection with the spinoff
transaction, the Company agreed to establish a supplemental benefit plan similar
to the Kimberly-Clark Corporation Retirement Contribution Plan Excess Program
for the benefit of certain employees who were hired by the Company.

 

1.3           Purpose.  In recognition of the valuable services provided to the
Company, and its Affiliates, by its employees, the Board wishes to provide
additional retirement benefits to those individuals whose benefits under the
Neenah Paper Retirement Contribution Plan (the “RCP”) are restricted by the
operation of the provisions of the Code.  It is the intent of the Company to
provide these benefits under the terms and conditions hereinafter set forth.

 

1.4           Type of Plan.  This Plan is intended to encompass two types of
benefit: (i) an “excess benefit plan” within the meaning of Section 3(36) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and, as
such, to be exempt from all of the provisions of ERISA pursuant to Section
4(b)(5) thereof; and (ii) a nonqualified supplemental retirement plan, which is
unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees of
the Company, pursuant to Sections 201, 301 and 401 of ERISA and, as such, exempt
from the provisions of Parts II, III and IV of Title I of ERISA.

 

1.5           Effective Date.  The effective date of the Plan is December 1,
2004.

 

--------------------------------------------------------------------------------


 

ARTICLE II

DEFINITIONS

 

Each term that is used in this Plan and also used in the RCP shall have the same
meaning herein as the RCP.  Notwithstanding the above, for purposes of this
Plan, where the following words and phrases appear in this Plan, they shall have
the respective meanings set forth below unless the context clearly indicates
otherwise:

 

2.1           Account.  The individual account established pursuant to Article
IV of this Plan to credit Excess Contributions or Supplemental Contributions.

 

2.2           Affiliate.  The Company and any company, person or organization
which, on the date of determination, (A) is a member of a controlled group of
corporations (as defined in Code section 414(b)) which includes the Company; (B)
is a trade or business (whether or not incorporated) which controls, is
controlled by or is under common control with (within the meaning of Code
section 414(c)) the Company; (C) is a member of an affiliated service group (as
defined in Code section 414(m)) which includes the Company; or (D) is otherwise
required to be aggregated with the Company pursuant to Code section 414(o) and
regulations promulgated thereunder.

 

2.3           Beneficiary.  The person or persons who, under this Plan, become
entitled to receive a Participant’s interest in the event of the Participant’s
death.

 

2.4           Board.  The Board of Directors of the Company.

 

2.5           Change of Control.  A Change of Control shall be deemed to have
taken place if:

 

(A)          Acquisition of Substantial Percentage.  The acquisition by any
Person of Beneficial Ownership of thirty percent (30%) or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of Directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this Section, the
following acquisitions shall not constitute a Change in Control:  (i) any
acquisition by a Person who on the Effective Date is the Beneficial Owner of
thirty percent (30%) or more of the Outstanding Company Voting Securities, (ii)
any acquisition directly from the Company, including without limitation, a
public offering of securities, (iii) any acquisition by the Company, (iv) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Affiliates, or (v) any acquisition by
any corporation pursuant to a transaction which complies with subparagraphs (i),
(ii), and (iii) of Section 2.5(C) hereof;

 

(B)           Change in Majority of Board Members.  During any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a Director whose
election, or nomination for election by the Company’s shareholders, was approved
by a

 

2

--------------------------------------------------------------------------------


 

vote of at least a majority of the Directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election or removal of the Directors of the Company or
other actual or threatened solicitation of proxies of consents by or on behalf
of a Person other than the Board;

 

(C)           Reorganization, Merger or Consolidation.  Consummation of a
reorganization, merger, or consolidation to which the Company is a party or a
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case unless, following such Business
Combination: (i) all or substantially all of the individuals and entities who
were the Beneficial Owners of Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than sixty percent (60%) of the combined voting power of the outstanding
voting securities entitled to vote generally in the election of Directors of the
Company resulting from the Business Combination (including, without limitation,
a corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Affiliates) (the “Successor Entity”) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Voting Securities; and (ii) no Person (excluding any
Successor Entity or any employee benefit plan, or related trust, of the Company
or such Successor Entity) beneficially owns, directly or indirectly, thirty
percent (30%) or more of the combined voting power of the then outstanding
voting securities of the Successor Entity, except to the extent that such
ownership existed prior to the Business Combination; and (iii) at least a
majority of the members of the board of directors of the Successor Entity were
members of the Incumbent Board (including persons deemed to be members of the
Incumbent Board by reason of the proviso to paragraph (b) of this Section) at
the time of the execution of the initial Participation Agreement or of the
action of the Board providing for such Business Combination; or

 

(D)          Liquidation or Dissolution.  Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.

 

2.6           Code.  The Internal Revenue Code for 1986, as amended from time to
time, and as construed and interpreted by valid regulations and rulings issued
thereunder.

 

2.7           Company.  Neenah Paper, Inc., a Delaware corporation.

 

2.8           Distribution Date.  November 30, 2004, the date upon which a
spinoff of the Company, then a subsidiary of Kimberly-Clark Corporation, was
effected through the distribution of Company shares to Kimberly-Clark
Corporation’s shareholders.

 

3

--------------------------------------------------------------------------------


 

2.9           Earnings.  Earnings shall have the same meaning herein as under
the RCP; provided, however, that for the purposes of this Plan, the limitations
on compensation provided under Code Section 401(a)(17) shall not apply. 
Notwithstanding the foregoing, Earnings shall not include any remuneration paid
to a Participant after payment of such individual’s Account commences in
accordance with Section 5.5 following the Participant’s Termination of
Employment.

 

2.10         Effective Date.  December 1, 2004, or with respect to a particular
Affiliate, such later date as of which the Plan Administrative Committee deems
such Affiliate to be a Participating Employer in the Plan.

 

2.11         Employee.  A common law employee of an Employer, as reflected in
the payroll records of the Employer.

 

2.12         Employer.  The Company and each Affiliate that the Plan
Administrative Committee shall from time to time designate as a Participating
Employer for purposes of the Plan.

 

2.13         ERISA.  The Employee Retirement Income Security Act of 1974, as
amended from time to time, and as construed and interpreted by valid regulations
and rulings issued thereunder.

 

2.14         Excess Contribution.  The amount contributed for a Participant
under the Excess Benefit portion of the Plan that would have been contributed
for such a Participant under the RCP if it were not for the limitation on
benefits imposed by Section 415 of the Code; such amount shall be calculated
using Earnings as defined in this Plan, but only to the extent that such amount
exceeds such limitations.

 

2.15         Excess Benefit.  The benefit provided under this Plan for
Participants whose RCP Contributions to the RCP are limited solely by Code
Section 415.

 

2.16         Investment Funds.  The phantom investment funds established under
this Plan which will accrue earnings and losses as if the Participant’s Account
were invested in the actual Investment Funds as offered under the RCP from time
to time.

 

2.17         Participant.  Any Employee who satisfies the eligibility
requirements set forth in Article III for participation in the Plan.  In the
event of the death or incompetency of a Participant, the term shall mean the
executor or administrator of the Participant’s estate or the Participant’s legal
guardian.

 

2.18         Participating Employer.  An Affiliate that has been approved by the
Plan Administrative Committee as an Employer participating in the Plan.

 

2.19         Plan.  The Neenah Paper Supplemental Retirement Contribution Plan
as set forth herein and as amended from time to time.

 

2.20         Plan Administrative Committee.  The committee appointed by the
Board to administer and regulate the Plan as provided in Article VI, which shall
be the same committee appointed to administer and regulate the RCP.

 

4

--------------------------------------------------------------------------------


 

2.21         RCP.  The Neenah Paper Retirement Contribution Plan, as amended
from time to time.

 

2.22         RCP Contribution.  Employer contributions made pursuant to the RCP.

 

2.23         Retirement Date.  The date of Termination of Employment of the
Participant on or after he attains age 55 and has completed five (5) Years of
Service with the Company.

 

2.24         Spouse.  The Employee’s husband or wife (as applicable) pursuant to
a legal marriage, as defined under the laws of the state of the Employee’s
residence.

 

2.25         Supplemental Benefit.  The benefit established as part of this Plan
for Participants whose RCP Contributions to the RCP are limited by the
application of the rules or regulations of Code Section 401(a)(4) or the
limitations of Code Section 401(a)(17), or whose Earnings are not fully taken
into account in determining the Employee’s RCP Contributions to the RCP.

 

2.26         Supplemental Contribution.  The amount contributed for a
Participant under the Supplemental Benefit portion of the Plan that would have
been contributed for a Participant under the RCP if it were not for the
limitations on benefits imposed by Code Sections 401(a)(17) and/or 401(a)(4),
and calculated using Earnings as defined in this Plan, but only to the extent
that such amount exceeds the RCP Contributions under the RCP.

 

2.27         Termination of Employment.  The Participant’s cessation of his
employment with the Company for any reason whatsoever, whether voluntarily or
involuntarily, including by reasons of retirement or death.

 

2.28         Year of Service.  Year of Service shall have the same meaning
herein as under the RCP.

 

Construction.  Where appearing in the Plan, the masculine shall include the
feminine and the plural shall include the singular, unless the context clearly
indicates otherwise.  The words “hereof,” “herein,” “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire Plan and
not to any particular Section or subsection.

 

ARTICLE III

ELIGIBILITY

 

3.1           Eligibility for Excess Benefit.  An Employee shall participate in
the Excess Benefit under this Plan only if:

 

(A)          such Employee is a Participant in the RCP; and

 

(B)           such Employee’s RCP Contributions to the RCP are limited solely by
Code Section 415.

 

5

--------------------------------------------------------------------------------


 

3.2           Eligibility for Supplemental Benefit.  An Employee shall
participate in the Supplemental Benefit under the Plan only if:

 

(A)          such Employee is a Participant in the RCP;

 

(B)           the Employee’s RCP Contributions to the RCP are limited by the
application of the rules or regulations of Code Section 401(a)(4) and/or the
limitations of Code Section 401(a)(17), or whose Earnings are not fully taken
into account in determining the Employee’s RCP Contributions to the RCP; and

 

(C)           such Employee is a member of a select group of management or
highly compensated Employees of the Company.

 

ARTICLE IV

CONTRIBUTIONS, INVESTMENT AND VESTING

 

4.1           Establishment of Accounts.  The Company shall create and maintain
an unfunded individual Account for each Participant eligible to participate in
either the Excess Benefit or the Supplemental Benefit, as applicable, to each of
which it shall credit the amounts described in this Article IV.

 

4.2           Company Contributions.  Excess Contributions and Supplemental
Contributions, as applicable, shall be made for each Participant on the same
terms and conditions, at the same times, and pursuant to the same elections made
by the Participant as they would have been if paid under the RCP were it not for
Code limitations on benefits or Earnings.

 

4.3           Investment Elections.  Each Participant’s Excess Contributions,
Supplemental Contributions, and Accounts under this Plan shall be considered
allocated among the Investment Funds in accordance with the Participant’s actual
investment elections under the RCP.

 

4.4           Investment Changes.  Reallocations between Investment Funds in
this Plan shall be considered made according to the Participant’s elections
under the RCP.

 

4.5           Account Credit.  The Company shall credit each Participant’s
Account with earnings, gains and losses as if such Accounts were actually
invested among the Investment Funds according to the Participant’s elections
under the RCP.

 

4.6           Valuation of Accounts.  In accordance with the provisions
regarding the valuation of accounts under the RCP, each Participant’s Account
shall be valued and adjusted each business day as if such Participant’s Account
was actually invested in the applicable Investment Funds according to the
Participant’s elections under the RCP.

 

6

--------------------------------------------------------------------------------


 

4.7           Vesting.  The balance of a Participant’s Account shall become 100%
vested at the same time as if the amounts had been credited to the Participant’s
Account under the RCP.

 

ARTICLE V

DISTRIBUTIONS

 

5.1           Eligibility to Receive a Distribution.

 

(A)          Retirement Benefit: Subject to Section 5.3 below, upon a
Participant’s Retirement Date, he shall be entitled to receive the amount of his
Account.  The form of benefit payment, and the time of commencement of such
benefit, shall be as provided in Sections 5.2 and 5.5.

 

(B)           Termination Benefit: Upon the Termination of Employment of a
Participant prior to his Retirement Date for reasons other than death, the
Company shall pay to the Participant a benefit equal to his Account.

 

Unless otherwise directed by the Plan Administrative Committee, the benefit
payable upon termination shall be payable in a lump sum as a cash distribution
as set forth in Section 5.2 following the Participant’s Termination of
Employment.  Upon payment following a Termination of Employment, the Participant
shall immediately cease to be eligible for any other benefit provided under this
Plan.

 

(C)           Death Benefits:  Upon the death of a Participant, the Beneficiary
of such Participant shall receive all of the Participant’s remaining Account. 
Payment of a Participant’s remaining Account shall be made in accordance with
Section 5.2.

 

(D)          Change of Control:

 

(1)           If there is a Change of Control, notwithstanding any other
provision of this Plan, any Participant who has an Account hereunder shall,
following a Change of Control, receive an immediate lump sum payment of the
balance of his Account, reduced by a penalty equal to ten percent (10%) of the
Participant’s Account as of the last business day of the month preceding the
date of the Change of Control.  The ten percent (10%) penalty shall be
permanently forfeited and shall not be paid to, or in respect of, the
Participant.

 

(2)           If there is a Change of Control, notwithstanding any other
provision of this Plan, any retired Participant, or Beneficiary, who has an
Account hereunder shall, following a Change of Control, receive an immediate
lump sum payment of the balance of his Account, reduced by a penalty

 

7

--------------------------------------------------------------------------------


 

equal to five percent (5%) of the Participant’s Account as of the last business
day of the month preceding the date of the Change of Control.  The five percent
(5%) penalty of the retired Participant’s or Beneficiary’s Account shall be
permanently forfeited and shall not be paid to, or in respect of, the retired
Participant or Beneficiary.

 

5.2           Form of Benefit Payment.  Upon the happening of an event described
in Section 5.1, the Company shall pay to the Participant the amount specified
therein in a lump sum cash distribution.

 

5.3           Limitations on the Annual Amount Paid to a Participant. 
Notwithstanding any other provisions of this Plan to the contrary, in the event
that a portion of the payments due a Participant pursuant to Sections 5.1 (A)
-(D) would not be deductible by the Company pursuant to Section 162(m) of the
Code, the Company, at its discretion, may postpone payment of such amounts to
the Participant until such time that the payments would be deductible by the
Company; provided, however, that no payment postponed pursuant to this Section
5.3 shall be postponed beyond the first anniversary of such Participant’s
Termination of Employment.

 

5.4           Tax Withholding.  To the extent required by law, the Company shall
withhold any taxes required to be withheld by any Federal, State or local
government.

 

5.5           Commencement of Payments.  Commencement of payments under Section
5.1 (A)-(C) of this Plan from a Participant’s Account shall be payable in the
first calendar quarter of the year following the Plan Year in which the
Participant terminates employment from the Company for any reason (but in no
event earlier than six (6) months following the Participant’s termination of
employment).  Commencement of payments pursuant to a Change of Control under
Section 5.1 (D) of this Plan from a Participant’s Account shall be as soon as
administratively feasible on or after the last business day of the month
following a Change of Control event which entitles a Participant or a
Beneficiary to payments under this Plan (or such later date as legally
required).

 

5.6           Recipients of Payments; Designation of Beneficiary.  All payments
to be made by the Company under the Plan shall be made to the Participant during
his lifetime, provided that if the Participant dies prior to the completion of
such payments, then all subsequent payments under the Plan shall be made by the
Company to the Beneficiary determined in accordance with this Section.  The
Participant may designate a Beneficiary by filing a written notice of such
designation with the Plan Administrative Committee in such form as the Plan
Administrative Committee requires and may include contingent Beneficiaries.  The
Participant may from time-to-time change the designated Beneficiary by filing a
new designation in writing with the Plan Administrative Committee.  If a married
Participant designates a Beneficiary or Beneficiaries other than his Spouse at
the time of such designation, such designation shall not be effective (and the
Participant’s Spouse shall be the Beneficiary) unless:

 

(A)          the Spouse consents in writing to such designation;

 

8

--------------------------------------------------------------------------------


 

(B)           the Spouse’s consent acknowledges the effect of such designation,
which consent shall be irrevocable; and

 

(C)           the Spouse executes the consent in the presence of either a Plan
representative designated by the Plan Administrative Committee or a notary
public.

 

Notwithstanding the foregoing, such consent shall not be required if the
Participant establishes to the satisfaction of the Plan Administrative Committee
that such consent cannot be obtained because (i) there is no Spouse; (ii) the
Spouse cannot be located after reasonable efforts have been made; or (iii) other
circumstances exist to excuse spousal consent as determined by the Plan
Administrative Committee.  If no designation is in effect at the time when any
benefits payable under this Plan shall become due, the Beneficiary shall be the
Spouse of the Participant, or if no Spouse is then living, the representatives
of the Participant’s estate.

 

ARTICLE VI

PLAN ADMINISTRATIVE COMMITTEE

 

6.1           Plan Administrative Committee.  The Company may designate one or
more persons to serve on the Plan Administrative Committee to carry out its
fiduciary responsibility and authority under the Plan (other than to manage and
control Plan assets and investment of the assets) and its duties as the plan
administrator.  The members of the Plan Administrative Committee for this Plan
shall be the same as the members of the Plan Administrative Committee for the
RCP.

 

6.2           Committee Membership.

 

(A)          The Plan Administrative Committee shall consist of at least three
(3) persons who shall be appointed by and serve at the pleasure of the Board.

 

(B)           The Board shall have the right to remove any member of the Plan
Administrative Committee at any time.  A member may resign at any time by
written resignation to the Board.  If a vacancy in the Plan Administrative
Committee should occur, a successor may be appointed by the Board.

 

6.3           Powers.  The Plan Administrative Committee shall have all powers
specified in the Plan in addition to all others as may be necessary to discharge
its duties hereunder, including, but not by way of limitation, the power to
construe or interpret the Plan, to determine all questions of eligibility
hereunder, to determine the method of payment of any Account hereunder, to adopt
rules relating to the giving of timely notice, and to perform such other duties
as may from time to time be delegated to it by the Board.  The Plan
Administrative Committee may take such voluntary correction action as it
considers necessary or appropriate to remedy any inequity that results from
incorrect information received or communicated in good faith or as a consequence
of administrative or operational error, including but not limited to
reallocation of plan assets, adjustments in amounts of future payments to
Participants or beneficiaries and

 

9

--------------------------------------------------------------------------------


 

institution of prosecution of actions to recover benefit payments made in error
or on the basis of incorrect or incomplete information.  The  Plan
Administrative Committee may prescribe such forms and systems and adopt such
rules and actuarial methods and tables as it deems advisable.  It may employ
such agents, attorneys, accountants, actuaries, medical advisors, or clerical
assistants (none of whom need be members of the Plan Administrative Committee)
as it deems necessary for the effective exercise of its duties, and may delegate
to such agents any power and duties both ministerial and discretionary, as it
may deem necessary and appropriate.  The compensation of such agents who are not
full-time employees of an Employer shall be fixed by the Plan Administrative
Committee within limits set by the Board and shall be paid by the Company as
determined by the Plan Administrative Committee.

 

6.4           Organization and Procedures.  The Plan Administrative Committee
shall elect one of its members as chairman.  Its members shall serve as such
without compensation.  Plan Administrative Committee expenses shall be paid by
the Company.  A majority of the Plan Administrative Committee members shall
constitute a quorum.  The Plan Administrative Committee may take any action upon
a majority vote at any meeting at which a quorum is present, and may take any
action without a meeting upon the unanimous written consent of all members.  All
action by the Plan Administrative Committee shall be evidenced by a certificate
signed by a member of the Plan Administrative Committee.  The Plan
Administrative Committee shall appoint a secretary to the Plan Administrative
Committee who need not be a member of the Plan Administrative Committee, and all
acts and determinations of the Plan Administrative Committee shall be recorded
by the secretary, or under his supervision.  All such records, together with
such other documents as may be necessary for the administration of the Plan,
shall be preserved in the custody of the secretary.

 

6.5           Rules and Decisions.  The Plan Administrative Committee shall have
absolute discretion in carrying out its duties under the Plan and its decisions
shall be final and binding.

 

6.6           Authorization of Payments.  If the Board authorizes the
establishment of a trust to serve as the funding vehicle for the benefits
described herein, subject to the provisions hereof, it shall be the duty of the
Plan Administrative Committee to furnish the trustee of such trust with all
facts and directions necessary or pertinent to the proper disbursement of the
trust funds.

 

6.7           Books and Records.  The records of the Employers shall be
conclusive evidence as to all information contained therein with respect to the
basis for participation in the Plan and for the calculation of Excess
Contributions and Supplemental Contributions.  The Plan Administrative Committee
shall keep all individual and group records relating to Participants and
Beneficiaries and all other records necessary for the proper operation of the
Plan.  Such records shall be made available to the Employers and to each
Participant and Beneficiary for examination during normal business hours except
that a Participant or Beneficiary shall examine only such records as pertain
exclusively to the examining Participant or Beneficiary and the Plan.  The Plan
Administrative Committee shall prepare and shall file as required by law or
regulation all reports,

 

10

--------------------------------------------------------------------------------


 

forms, documents and other items required by ERISA, the Code and every other
relevant statute, each as amended, and all regulations thereunder.  This
provision shall not be construed as imposing upon the Plan Administrative
Committee the responsibility or authority for the preparation, preservation,
publication or filing of any document required to be prepared, preserved or
filed by any other named fiduciary to whom such responsibilities are delegated
by law or by the Plan.

 

6.8           Perpetuation of the Plan Administrative Committee.  In the event
that the Company shall for any reason cease to exist, then, unless the Plan is
adopted and continued by a successor, the members of the Plan Administrative
Committee at that time shall remain in office until the final termination of the
Plan, and any vacancies in the membership of the Plan Administrative Committee
caused by death, resignation, disability or other cause, shall be filled by the
remaining member or members of the Plan Administrative Committee.

 

6.9           Claims Procedure.

 

(A)          Authorized Representative.  A Participant or Beneficiary under the
Plan may name an authorized representative to act on his or her behalf under the
claims procedures of the Plan, by providing written documentation of such
authorization in such form as is acceptable to the Plan Administrative
Committee.

 

(B)           Procedure for Making Initial Claims.  Claims for benefits under
the Plan may be made by submitting forms to the Plan Administrative Committee
pursuant to procedures established by the Plan Administrative Committee from
time to time.

 

(C)           Review of Claims for Benefits.

 

(1)           Determination Regarding Initial Claims.  If a claim for Plan
benefits is denied, the Plan Administrative Committee shall provide a written
notice within 90 days to the claimant that contains (i) specific reasons for the
denial, (ii) specific references to Plan provisions on which the Plan
Administrative Committee based its denial, (iii) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary and (iv) a
description of the Plan’s review procedures and time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review.

 

The notice shall also contain a statement that the claimant may (i) request a
review upon written application to the Plan Administrative Committee within 60
days, (ii) submit written comments, documents, records and other information
relating to the claim, and (iii) request copies of all documents, records, and
other information relevant to the

 

11

--------------------------------------------------------------------------------


 

claimant’s claim.  If a claim is denied because of incomplete information, the
notice shall also indicate what additional information is required.

 

If additional time is required to make a decision on the claim, the Plan
Administrative Committee shall notify the claimant of the delay within the
original 90 day period.  This notice will also indicate the special
circumstances requiring the extension and the date by which a decision is
expected.  This extension period may not exceed 90 days beyond the end of the
first 90-day period.

 

(2)           Appeals.  The claimant may appeal a denied claim by submitting a
written request for an appeal review to the Plan Administrative Committee.  The
appeal request must, however, be made within 60 days after the claimant’s
receipt of notice of the denial of the claim.  Pertinent documents may be
reviewed in preparing an appeal, and issues and comments may be submitted in
writing.  The claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits (as determined under
applicable regulations).  An appeal shall be given a complete review by the Plan
Administrative Committee, taking into account all comments, documents, records
and other information submitted by the claimant without regard to whether such
information was submitted or considered in the initial benefit determination.

 

The Plan Administrative Committee shall review an appeal of a denied claim no
later than the date of the next Plan Administrative Committee meeting
immediately following such request for review, unless the request for review is
filed within 30 days preceding the date of such meeting.  In such case, a
benefit determination may be made by no later than the date of the second
meeting following the Plan Administrative Committee’s receipt of a request for
review.  If special circumstances require a further extension of time for
processing, a benefit determination shall be rendered no later than the third
meeting of the Plan Administrative Committee following the Plan Administrative
Committee’s receipt of the request for review.  If such an extension of time for
review is required because of special circumstances, the Plan Administrative
Committee shall provide the claimant with written notice of the extension,
describing the special circumstances and the date as of which the benefit
determination will be made, prior to the commencement of the extension.  The
Plan Administrative Committee shall notify the claimant of the benefit
determination as soon as possible, but not later than 5 days after the benefit
determination is made.

 

12

--------------------------------------------------------------------------------


 

6.10         Allocation or Reallocation of Responsibilities.  The Plan
Administrative Committee may allocate their responsibilities under the Plan
among themselves.  Any such allocation, reallocation, or designation shall be in
writing and shall be filed with and retained by the secretary of the Plan
Administrative Committee with the records of the Plan Administrative Committee. 
If applicable, notwithstanding the foregoing, no reallocation of the
responsibilities provided in a trust to manage or control the trust assets shall
be made other than by an amendment to the trust.

 

6.11         Service of Process.  The Company shall be the designated recipient
of service of process with respect to legal actions regarding the Plan.

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1           Funding.  The Board may, but shall not be required to, authorize
the establishment of a trust by the Company to serve as the funding vehicle for
the benefits described herein.  In any event, the Company’s obligations
hereunder shall constitute a general, unsecured obligation, payable solely out
of its general assets, and no Participant shall have any right to any specific
assets of the Company.  Nothing contained in the Plan constitutes a guarantee by
the Company that the assets of the Company shall be sufficient to pay any
benefit to any person.

 

7.2           Amendment and Termination.  The Company, by action of the Board,
shall have the right at any time to amend this Plan in any respect, or to
terminate this Plan; provided, however, that no such amendment or termination
shall operate to reduce the benefit that has accrued for any Participant who is
participating in the Plan nor the payment due to a terminated Participant at the
time the amendment or termination is adopted.  Continuance of the Plan is
completely voluntary and is not assumed as a contractual obligation of the
Company.

 

7.3           Termination of RCP.  Notwithstanding the foregoing, this Plan
shall terminate when the RCP terminates.

 

7.4           Effect of Plan.  Nothing contained herein (a) shall be deemed to
exclude a Participant from any compensation, bonus, pension, insurance,
termination pay or other benefit to which he otherwise is or might become
entitled to as an Employee or (b) shall be construed as conferring upon an
Employee the right to continue in the employ of the Company as an executive or
in any other capacity.

 

7.5           Offset.  If, at the time payments are to be made hereunder, the
Participant or the Beneficiary is indebted or obligated to the Company, then the
payments remaining to be made to the Participant or the Beneficiary may, at the
discretion of the Company, be reduced by the amount of such indebtedness or
obligation, provided, however, that an election by the Company not to reduce any
such payment or payments shall not constitute a waiver of its claim for such
indebtedness or obligation.

 

13

--------------------------------------------------------------------------------


 

7.6           Amounts Payable.  Any amounts payable by the Company hereunder
shall not be deemed salary or other compensation to a Participant for the
purposes of computing benefits to which the Participant may be entitled under
any other arrangement established by the Company for the benefit of its
Employees.

 

7.7           Rights and Obligations.  The rights and obligations created
hereunder shall be binding on a Participant’s heirs, executors and
administrators and on the successors and assigns of the Company.

 

7.8           Notice.  Any notice required or permitted to be given under the
Plan shall be sufficient if in writing and hand delivered, or sent by registered
or certified mail, and if given to the Company, delivered to the principal
office of the Company, directed to the attention of the Plan Administrative
Committee.  Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark or the receipt
for registration or certification.

 

7.9           Governing Law.  The Plan shall be construed and governed by the
laws of the State of Wisconsin.

 

7.10         Assignment of Rights.  The rights of any Participant under this
Plan are personal and may not be assigned, transferred, pledged or encumbered. 
Any attempt to do so shall be void.

 

7.11         Liability.  Neither the Company, its Employees, agents, any member
of the Board, the plan administrator nor the Plan Administrative Committee shall
be responsible or liable in any manner to any Participant, Beneficiary, or any
person claiming through them for any benefit or action taken or omitted in
connection with the granting of benefits, the continuation of benefits or the
interpretation and administration of this Plan.

 

7.12         Coordination with RCP.  An application or claim for a benefit under
the RCP shall constitute a claim for a benefit under this Plan.

 

7.13         Plan Sponsor.  The Company is the plan sponsor within the meaning
of ERISA.  All actions shall be taken by the Company in its sole discretion, not
as a fiduciary, and need not be applied uniformly to similarly situated
individuals.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.

 

 

NEENAH PAPER, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

15

--------------------------------------------------------------------------------